TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 18, 2013



                                     NO. 03-12-00334-CV


                          Sylva Engineering Corporation, Appellant

                                                v.

                                 Hasan Giray Kaya, Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
           AFFIRMED IN PART; REVERSED AND DISMISSED IN PART –
                        OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

order EXCEPT for the portion of the district court’s order denying appellant’s motion to dismiss

appellee’s claim that appellant negligently designed portions of State Highway 45 to be almost

flat. IT IS THEREFORE considered, adjudged and ordered that the portion of the district

court’s order denying appellant’s motion to dismiss as to appellee’s claim that appellant

negligently designed portions of State Highway 45 to be almost flat is reversed, and judgment is

rendered dismissing that claim. However, we affirm the district court’s order denying appellee’s

motion to dismiss in all other respects. It is FURTHER ordered that each party shall pay the

costs of the appeal incurred by that party, both in this Court and the court below; and that this

decision be certified below for observance.